DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 04/05/21 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/05/21 was filed after the mailing date of the Notice of Allowance on 01/11/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of Claims 11-29 which were non-elected without traverse (See Applicant’s 03/09/17 Response to Election/Restriction). Accordingly, Claims 11-29 have been cancelled.

Response to Amendment

	Currently, the pending Claims are 1-10, 30. The examined Claims are 1-10, 30.

Response to Arguments

	Applicant has not further amended the Claims. Instead, Applicant requests that the 04/05/21 IDS be considered.

	In particular, the 04/05/21 IDS presents the following two references: (1) Wallace et al. (US 2008/0032236), and (2) the 08/27/20 Non-final rejection of application 15/967521 (which is Continuation of application 14/539955).

Wallace does not cure the deficiencies in Sabi, Ito, or Gaillard (i.e. the previously described closest prior art references of record, as further outlined below). In fact, Wallace is very similar in structure to Gaillard insofar as only a single thin film cell is disclosed, wherein said cell is encapsulated by a topmost, outer protective envelope. Even if Wallace’s envelope were made of a material which is in accordance with the instant Claims (i.e. an oxide of metal or metalloid, a nitride of metal or metalloid, a carbide of metal or metalloid, or a phosphate of metal), the same general deficiencies are present in Wallace as in Gaillard (i.e. two stacked thin film cells are not taught, the outer protective envelope is not contemplated in any way as an intermediary barrier material between two cells, and the constituent materials of the outer protective envelope are not taught as being applicable to any other structure other than the  outer protective envelope). 


	Therefore, while the references presented in the 04/05/21 IDS are relevant, said references do not contain direct teachings or obviations which alter the previously disclosed rational for allowance of the instant Claims. As such, the instantly pending Claims remain allowable over the prior art references of record (as described below and also described in the previous 01/11/21 Notice of Allowance).

Allowable Subject Matter

Claims 1-10, 30 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record are Sabi et al. (WO 2010/090125, using the English equivalent US 2011/0274974 for translation/citation purposes), Ito et al. (US 2004/0185336) and Gaillard et al. (US 2007/0048604).

Sabi teaches a solid state lithium ion secondary battery device (Abstract). As illustrated in Figure 3, Sabi teaches that the battery device comprises a substrate (10) (“substrate”) and an insulating film (20) formed over the substrate (“bottom thin film barrier material”) ([0101]-[0105]). As illustrated in Figure 3, Sabi teaches that the battery device comprises a “first electrochemical cell” comprising a 
Ito teaches a thin-film solid-state battery (Abstract). As illustrated in Figure 1, Ito teaches that the battery comprises a substrate (11b) ([0029], [0035], [0061]). Ito teaches a first electrochemical cell is formed on top of the substrate, wherein the first electrochemical cell comprises a first current collector 
Gaillard teaches a solid-state lithium microbattery (Abstract, [0018]-[0022]). As illustrated in Figure 1, Gaillard teaches that the microbattery comprises a protective envelope thereon comprising a first layer (7) and a second layer (8), wherein the first layer is specifically positioned as an intermediary thin film layer between the electrode assembly of battery and the second layer (8) ([0022]). Gaillard teaches that the first layer is formed of, for example, a carbide of a metal such as hydrogenated silicon carbide or hydrogenated silicon oxycarbide ([0024]-[0029]). Furthermore, Gaillard teaches that the second layer is formed of, for example, a nitride of a metal such as hydrogenated silicon carbonitride or hydrogenated silicon nitride ([0029]). Gaillard teaches that each of the aforementioned materials exhibits enhanced hardness characteristics (e.g. greater than 2 GPa) while simultaneously remaining elastic so that said materials may be deposited at very thin thicknesses ([0031]). Furthermore, Gaillard teaches that the aforementioned materials help further protect the microbattery from damage when the microbattery is put under increased pressure ([0031]).



While Sabi, as modified by Ito and Gaillard, comprises a buffer layer positioned between first and second electrochemical cells, it would not be obvious to one of ordinary skill in the art to construct said buffer layer specifically out of one of the instantly claimed materials. While Gaillard teaches the use and benefits of hydrogenated silicon carbide, hydrogenated silicon oxycarbide, hydrogenated silicon carbonitride, and hydrogenated silicon nitride, Gaillard only discusses said materials in context of an outer protective envelope rather than in context of an intermediary film positioned between two distinct electrochemical cells. Furthermore, Gaillard, at no point, teaches or suggest that the protective envelope (and therefore either of layers (7) and (8)) may be located between two distinct electrochemical cells instead of, or in addition to, being located as a top coating layer of an electrode assembly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729